M‘Kean, Chief Justice.
The court will not detain a note or bond in the circumstances mentioned. With respect to the competency of the witness, I remember a case before Chew, Chief Justice, where one Chapman was indicted for playing with false dice, and the person cheated was admitted to be a witness. On the authority of that decision, in a recent trial at Lancaster, the injured party was allowed to give evidence, after a full argument upon the present objection. We have, therefore, no doubt that Meng is a competent witness.